                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 AMERICAN SPIRIT AND CHEER                        )
 ESSENTIALS, INC., et al.,                        )
                                                  )
        Plaintiffs,                               )
                                                  )
                                                              No. 2:20-cv-2782-SHL-atc
 v.                                               )
                                                  )
 VARSITY BRANDS, LLC, et al.,                     )
                                                  )
        Defendants.                               )

           ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                                 REPLY


       Before the Court is Plaintiffs’ Motion for Leave to File Reply Memorandum, filed

November 24, 2020. (ECF No. 86.) Plaintiffs seek leave to file a reply to Defendants’ Response

in Opposition to Plaintiffs’ Motion to Appoint Class Counsel. (ECF No. 84.) Defendants filed

their Response on November 30, 2020. (ECF No. 87.) Defendants do not oppose the Motion.

(ECF No. 87.)

       The Court finds that more information about the proposed class counsel’s qualifications

and the potentially overlapping classes is necessary to decide the Motion to Appoint Class

Counsel. Thus, the Motion for Leave to File Reply Memorandum is GRANTED. Plaintiffs

must file their reply no later than December 8, 2020.

       IT IS SO ORDERED, this 1st day of December, 2020.

                                                s/ Sheryl H. Lipman
                                                SHERYL H. LIPMAN
                                                UNITED STATES DISTRICT JUDGE
